Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew S. Dicke on May 6, 2022.
IN THE CLAIMS
The claim 9 is amended as follows:
Claim 9 (Original): The power supply apparatus of claim 1[[8]],


Allowable Subject Matter
Claims 7-8 are canceled. 
Claims 1-6 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Gonzalez (2018/0301930) discloses “power system comprising a first Uninterruptible Power Supply (UPS) configured to operate in parallel with a plurality of UPSs, the first UPS including an input configured to receive input power, an output configured to provide output power to a load, a bypass circuit interposed between the input and output and including a bypass switch, the bypass switch positioned to couple the input and the output in a bypass mode and decouple the input and the output in an on-line mode, and a controller coupled to the first UPS and configured to monitor an input current through the bypass circuit, and control the bypass switch of the first UPS to interrupt the input current through the bypass circuit of the first UPS for a delay during the bypass mode such that each UPS provides a balanced output current to the load”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a plurality of power modules for receiving alternating current power to provide the power to a load; an uninterruptible supply module installed on one side of the plurality of power modules to supply self-power to the load; an inverter module installed on one side of the plurality of power modules or the uninterruptible supply module to convert power and provide the converted power to the load; direct current bus bars provided inside enclosures of the plurality of power modules, the uninterruptible supply module, and the inverter module, respectively; and a connection bus bar for connecting adjacent direct current bus bars, wherein in the plurality of power modules and the uninterruptible supply module, an alternating current/direct current converter or a direct current/direct current converter is provided above the direct current bus bar, or the alternating current/direct current converter or the direct current/direct current converter is provided under the direct current bus bar, wherein the direct current bus bar has longitudinal connection portions formed in a lengthwise direction at opposite end portions thereof, and a lateral connection portion formed in a widthwise direction at a side portion thereof, wherein the connection bus bar has a coupling portion formed as a groove so that the longitudinal connection portion or the lateral connection portion is fastened thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/ADI AMRANY/Primary Examiner, Art Unit 2836